DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 8th, 2021 has been entered. Claims 15-28 have been canceled and claims 34-36 have been added. Claims 1-14 and 29-36 remain pending in the application.  Applicant’s amendments to the Claims have overcome each objection previously set forth in the Non-Final Office Action mailed March 8th, 2021. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:” wireless communication unit configured to receive a wireless tool signal” in claims 2, 8, 11, and 12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-12, 14, 29-30, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Brotto et al (U.S. Patent Publication 20100199453), hereinafter Brotto.

Regarding claim 1, Horst teaches a vacuum cleaner station configured to operate with first and second power tools, each power tool having an electrical plug (embodiments with multiple outlets for multiple devices are considered, see Horst paragraph [0026]), the vacuum cleaner station comprising: a housing (see Horst paragraph [0017] and fig. 1); a suction source supported by the housing (motor and turbine in suction device create suction, see Horst paragraph [0079]);
a first hose port on the housing and fluidly coupled to the suction source (location at which suction hose 4 exits the housing, see Horst paragraph [0064] and fig. 3) ;
a first hose selectively connected to the first hose port (hose 4, see Horst paragraph [0017] and fig. 3), 
the first hose configured to extend to the first power tool, such that when the the suction source is actuated, debris generated during operation of the first power tool can be suctioned through the first hose into the first hose port (hose designed for simultaneous operation with tool generating debris, see Horst paragraph [0034]);
a debris collection chamber configured to receive debris suctioned by the suction source through the first hose port and the second hose port (container for collecting dust and dirt capable of performing described task, see Horst paragraph [0017]);

a battery pack receivable in the battery receptacle, such that when the battery pack is received in the battery receptacle, the battery pack provides power to the suction source (battery pack 2, see paragraph [0035], cleaning device receives power from battery packs, see Horst paragraph [0037]);
a first electrical outlet on the housing, the first electrical outlet configured to receive the electrical plug of the first power tool, such that when the electrical plug of the first power tool is received in the first electrical outlet, the battery pack is received in the battery receptacle, and the first power tool is turned on, the battery pack provides power to the first power tool (Second interface 9 provides connecting point for power cable 10 between power tool and cleaning device, batteries can provide power to the power tool, see Horst paragraph [0068]);
a first sensor configured to detect when the first power tool is receiving power from the battery pack (Horst paragraph [0029], measuring device detects power draw from battery);
and a controller electrically coupled to the suction source and the first sensor which actuates the suction source to suction debris in response to the sensor detecting that the power tool is receiving power from the battery pack (Horst paragraph [0019] teaches an embodiment wherein the control unit is connected to an ammeter to detect power draw and a switch controlling the suction source, see paragraph [0081]).
Horst additionally teaches that a second electrical interface with the same capabilities as the first may be present (see Horst paragraph [0026]).
Horst does not teach the presence of valves in the fluid flow, a second hose, or that a controller will trigger said valves in response to current draw from separate tools.
However, Brotto teaches the concept of a dust collector for use with power tools, having a first valve movable between an open position in which the connection between suction source and power tool is open and a closed position in which the connection between suction source and power tool is 
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have allowed the use of a single dust collector with multiple power tools without weakening the suction at each point by only providing suction to tools that are activated (See Brotto paragraph [0036]).

Regarding claim 2, Horst in view of Brotto teaches the vacuum cleaner station of claim 1. Horst further teaches that the vacuum cleaner station comprises a wireless communication unit configured to receive a wireless tool signal from at least one of the first and second power tools, wherein the vacuum cleaner station is in wireless communication with the first and second power tools via the wireless communication unit (the second interfaces between station and tools can be a wireless radio interface, see Horst paragraph [0073]).

Regarding claim 4, Horst in view of Brotto teaches the vacuum cleaner station of claim 1. Horst additionally teaches that the battery receptacle is a first battery receptacle and the battery pack is a first 

Regarding claim 8, Horst teaches a vacuum cleaner station configured to operate with a first power tool configured to send a wireless first tool signal when the first power tool is operating and a second power tool configured to send a wireless second tool signal when the second power tool is operating, the vacuum cleaner station comprising: 
a housing (see Horst paragraph [0017] and fig. 1);
a suction source supported by the housing (motor and turbine in suction device create suction, see Horst paragraph [0079]);
a first hose port on the housing and fluidly coupled to the suction source (location at which suction hose 4 exits the housing, see Horst paragraph [0064] and fig. 3);
a first hose selectively connected to the first hose port, the first hose configured to extend to the first power tool, such that when the suction source is actuated, debris generated during operation of the first power tool can be suctioned through the first hose into the first hose port (hose 4, see fig. 3 and Horst paragraph [0017]);
a debris collection chamber configured to receive debris suctioned by the suction source through the first hose port and the second hose port (container for collecting dust and dirt capable of performing described task, see Horst paragraph [0017]);
a battery receptacle on the housing (first interface 6, see Horst paragraph [0035] and fig. 3);

a wireless communication unit configured to receive the wireless first tool signal from the first power tool when the first power tool is operating and configured to receive the wireless second tool signal from the second power tool when the second power tool is operating (Second interface 9 can be a wireless radio interface, see Horst paragraph [0073]);
and a controller electrically coupled to the suction source and the wireless communication unit, wherein in response to the wireless communication unit receiving the wireless first tool signal, the controller is configured to actuate the suction source to suction debris through the first hose, the first hose port and into the debris collection chamber (control unit can activate suction device in response to activation signal via second interface, see paragraph [0082] which can be wireless as per paragraph [0073])
Horst does not teach a first valve moveable between an open position, in which the first hose port is open, and a closed position, in which the first hose port is blocked; a second hose port on the housing and fluidly coupled to the suction source; a second valve moveable between an open position, in which the second hose port is open, and a closed position, in which the second hose port is blocked; a second hose selectively connected to the second hose port, the second hose configured to extend to the second power tool, such that when the second valve is in the open position and the suction source is actuated, debris generated during operation of the second power tool can be suctioned through the second hose into the second hose port. Horst also does not teach how the controller interacts with these claimed elements.
However, Brotto teaches the concept of a dust collector for use with power tools, having a first valve movable between an open position in which the connection between suction source and power 
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have allowed the use of a single dust collector with multiple power tools without weakening the suction at each point by only providing suction to tools that are activated (See Brotto paragraph [0036]).

Regarding claim 9, Horst in view of Brotto teaches the vacuum cleaner station of claim 8. Brotto further teaches that the wireless communication unit is a transceiver (wireless transceivers, see Brotto paragraph [00024]).
It would have been obvious to a person having ordinary skill in the art to incorporate the wireless transceivers of Brotto as doing so grants additional flexibility in adding additional power tools to the system (see Brotto, paragraph ([0007]).

claim 10, Horst in view of Brotto teaches the vacuum cleaner station of claim 8. Brotto further teaches that the wireless communication unit is a receiver (wireless transceivers acting as receivers, see Brotto paragraph [00024]).
It would have been obvious to a person having ordinary skill in the art to incorporate the wireless transceivers of Brotto as doing so grants additional flexibility in adding additional power tools to the system (see Brotto, paragraph [0007]).

Regarding claim 11, Horst in view of Brotto teaches the vacuum cleaner station of claim 8, but does not teach that it further comprises a first indicator that is switchable between a first state that indicates the wireless first tool signal is being received by the wireless communication unit, and a second state that indicates the wireless first tool signal is not being received by the wireless communication unit, the second state being different from the first state.
However, Horst teaches that the cleaner includes a display device capable of displaying an operating state and/or one or more operating parameters of the suction device (display device 7.1, see Horst, paragraph [0066]; control unit connected to display device, see Horst paragraph [0084]) as well as that the device may be connected to the tool via a wireless interface (see Horst, paragraph [0073]).
Additionally, Brotto teaches a method of providing feedback to a user in response to successful transmission of radio signals (see Brotto, paragraph [0064]).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Brotto with the display device of Horst to include a first indicator that is switchable between a first state that indicates the wireless first tool signal is being received by the wireless communication unit, and a second state that indicates the wireless first tool signal is not being received by the wireless communication unit, the second state being different from the first state. Doing so 

Regarding claim 12, Horst in view of Brotto teaches the vacuum cleaner station of claim 11. Horst does not explicitly teach that the device further comprises a second indicator that is switchable between a first state that indicates the wireless second tool signal is being received by the wireless communication unit, and a second state that indicates the wireless second tool signal is not being received by the wireless communication unit, the second state being different from the first state.
However, as previously described, Horst does teach a first indicator, and additionally teaches that the cleaning device may be used with multiple power tools (see Horst paragraph [0026]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to further add a second indicator with the functionality comparable to the first except designed to function with a second power tool, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 14, Horst in view of Brotto teaches the vacuum cleaner station of claim 8. Horst further teaches that the battery receptacle is a first battery receptacle and the battery pack is a first battery pack, wherein the vacuum cleaner station further comprises a second battery receptacle on the housing and a second battery pack receivable in the second battery receptacle, and wherein when the second battery pack is received in the second battery receptacle, the second battery pack is configured to provide power to the suction source (Horst teaches two battery packs 2, see Horst fig. 1, fig. 3, and paragraph [0074]).

claim 29, Horst teaches a vacuum cleaner station configured to operate with first and second power tools, each power tool having an electrical plug, the vacuum cleaner station comprising: 
a housing (see Horst paragraph [0017] and fig. 1);
a suction source supported by the housing (motor and turbine in suction device create suction, see Horst paragraph [0079]);
a first hose port on the housing and fluidly coupled to the suction source (location at which suction hose 4 exits the housing, see Horst paragraph [0064] and fig. 3);
a first hose selectively connected to the first hose port (hose 4, see Horst paragraph [0017] and fig. 1), the first hose configured to extend to the first power tool, such that debris generated during operation of the first power tool can be suctioned through the first hose into the first hose port (hose designed for simultaneous operation with tool generating debris, see Horst paragraph [0034] and fig. 3);
a debris collection chamber configured to receive debris suctioned by the suction source through the first hose port and the second hose port (container for collecting dust and dirt capable of performing described task, see Horst paragraph [0017]);
a battery receptacle on the housing (first interface 6, see Horst paragraph [0035] and fig. 3);
a battery pack receivable in the battery receptacle, such that when the battery pack is received in the battery receptacle, the battery pack provides power to the suction source (battery pack 2, see paragraph [0035], cleaning device receives power from battery packs, see Horst paragraph [0037]);
a first electrical outlet on the housing, the first electrical outlet configured to receive the electrical plug of the first power tool, such that when the electrical plug of the first power tool is received in the first electrical outlet, the battery pack is received in the battery receptacle, and the first power tool is turned on, the battery pack provides power to the first power tool (Second interface 9 provides connecting point for power cable 10 between power tool and cleaning device, batteries can provide power to the power tool, see Horst paragraph [0068]);

Horst does not teach the presence of a second hose port on the housing and fluidly coupled to the suction source or a second hose selectively connected to the second hose port, the second hose configured to extend to the second power tool, such that debris generated during operation of the second power tool can be suctioned through the second hose into the second hose port.
However, Brotto teaches the concept of a dust collector with multiple hoses for use with multiple power tools (see Brotto fig. 3 and paragraph [0037]). 
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have allowed the simultaneous use of a single dust collector with multiple power tools (See Brotto paragraph [0036]).

Regarding claim 30, Horst in view of Brotto teaches the vacuum cleaner station of claim 29. Horst additionally teaches that the vacuum cleaner station is in wireless communication with the power tool (Horst additionally teaches that second interface 9 can be a wireless radio interface, see Horst paragraph [0073]).

Regarding claim 34, Horst in view of Brotto teaches the vacuum cleaner station of claim 1, and further teaches that the first power tool and the second power tool are configured to be operated simultaneously (concurrent operation of tools, see Brotto paragraph [0040]).


Regarding claim 35, Horst in view of Brotto teaches the vacuum cleaner station of claim 8, and further teaches that the first power tool and the second power tool are configured to be operated simultaneously (concurrent operation of tools, see Brotto paragraph [0040]).
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have allowed the simultaneous use of a single dust collector with multiple power tools (See Brotto paragraph [0040]).

Regarding claim 36, Horst in view of Brotto teaches the vacuum cleaner station of claim 29, and further teaches that the first power tool and the second power tool are configured to be operated simultaneously (concurrent operation of tools, see Brotto paragraph [0040]).
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have allowed the simultaneous use of a single dust collector with multiple power tools (See Brotto paragraph [0040]).

Claims 5-7 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Brotto as applied to claims 1 and 29 above and further in view of Bearup.

Regarding claim 5, Horst in view of Brotto teaches the vacuum cleaner station of claim 1, but does not teach that it further comprises a plurality of wheels, a handle, and a storage compartment.

It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bearup into the combination of Horst and Brotto, as doing so would enhance the ergonomics and user-friendliness of a vacuum device (see Bearup paragraph [0010]). 

Regarding claim 6, Horst in view of Brotto and further in view of Bearup teaches the vacuum cleaner station of claim 5. Horst does not explicitly teach that the device includes a first indicator switchable between a first state that indicates the first power tool is receiving power from the battery pack and a second state that indicates the first power tool is not receiving power from the battery pack, the second state being different from the first state, wherein in response to the first sensor detecting that the first power tool is receiving power from the battery pack, the controller is configured to set the first indicator to the first state.
However, Horst teaches that the cleaner includes a display device capable of displaying an operating state and/or one or more operating parameters of the suction device (display device 7.1, see Horst, paragraph [0066]; control unit connected to display device, see Horst paragraph [0084]). Horst additionally teaches that the controller monitors the operating state of the electric machine tool via a power draw (see Horst, paragraph [0030]). It would have been obvious to a person having ordinary skill in the art to combine these teachings of Horst to produce an indicator switchable between a first state when the power tool is receiving power and a second state when it is not wherein the indicator is switched, as doing so would represent the combination of elements described in Horst to reach a predictable result.

Regarding claim 7, Horst in view of Brotto and further in view of Bearup teaches the vacuum cleaner station of claim 6. Horst does not explicitly teach that the device further comprises a second indicator switchable between a first state that indicates the second power tool is receiving power from the battery pack and a second state that indicates the second power tool is not receiving power from the battery pack, the second state being different from the first state, wherein in response to the second sensor detecting that the second power tool is receiving power from the battery pack, the controller is configured to set the second indicator to the first state.
However, as described above, Horst does teach a first indicator, and additionally teaches that the cleaning device may be used with multiple power tools (see Horst paragraph [0026]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to further add a second indicator with the functionality comparable to the first except designed to function with a second power tool, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 31, Horst in view of Brotto teaches the vacuum cleaner station of claim 29, but does not teach that it further comprises a plurality of wheels and a telescoping handle.
However, Bearup teaches a portable vacuum cleaner comprising a plurality of wheels (wheels 18, see Bearup paragraph [0033] and fig. 1) and a telescoping handle (telescoping handle 26, see Bearup paragraph [0035] and fig. 3)
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bearup into the device of Horst in view of Brotto, as doing so would enhance the ergonomics and user-friendliness of a vacuum device (see Bearup paragraph [0010]). 

claim 32, Horst in view of Brotto further in view of Bearup teaches the vacuum cleaner station of claim 31, but does not teach that it further comprises a storage compartment in the housing and a lid to selectively open and close the storage compartment.
However, Bearup further teaches a portable vacuum cleaner with a storage compartment in the housing (internal storage volume 38, see Bearup paragraphs [0039]-[0040] and fig. 4) and a lid to selectively open and close the storage compartment (Bearup discloses that a lid or cap may be provided, see Bearup paragraph [0039]).
It would have been obvious to a person having ordinary skill in the art to implement the additional teachings of Bearup into the combination of Horst, Brotto, and Bearup, as doing so would enhance the ergonomics and user-friendliness of a vacuum device (see Bearup paragraph [0010]). 

Regarding claim 33, Horst in view of Brotto further in view of Bearup teaches the vacuum cleaner station of claim 32, but does not teach that it further comprises a drawer that is selectively removable from the housing, the drawer containing the debris collection chamber.
However, Bearup teaches a portable vacuum cleaner with a drawer that is selectively removable from the housing, the drawer containing the debris collection chamber (device provided with removable waste container drawer, see Bearup paragraph [0012]). 
It would have been obvious to a person having ordinary skill in the art to implement the additional teachings of Bearup into the combination of Horst, Brotto, and Bearup; as doing so would enhance the ergonomics and user-friendliness of a vacuum device (see Bearup paragraph [0010]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Brotto as applied to claims 1 and 8 above and further in view of Sergyeyenko.

claim 3, Horst in view of Brotto teaches the vacuum cleaner station of claim 1, but does not teach that it further comprises a cyclonic separator arranged fluidly between the first hose port and the debris collection chamber, and arranged fluidly between the second hose port and the debris collection chamber. 
However, Sergyeyenko teaches a dust collector with a cyclonic separator arranged fluidly between the first hose port and the debris collection chamber, and arranged fluidly between the second hose port and the debris collection chamber (cyclonic separator, Sergyeyenko paragraph [0040]).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Sergyeyenko in the combined device of Horst in view of Brotto, as doing so would lead to substantially improved filtration of air (Sergyeyenko paragraph [0040]).

Regarding claim 13, Horst in view of Brotto teaches the vacuum cleaner station of claim 8, but does not teach that it further comprises a cyclonic separator arranged fluidly between the first hose port and the debris collection chamber, and arranged fluidly between the second hose port and the debris collection chamber.
However, Sergyeyenko teaches a dust collector with a cyclonic separator arranged fluidly between the first hose port and the debris collection chamber, and arranged fluidly between the second hose port and the debris collection chamber (cyclonic separator, Sergyeyenko paragraph [0040]).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Sergyeyenko in the combined device of Horst in view of Brotto, as doing so would lead to substantially improved filtration of air (Sergyeyenko paragraph [0040]).

Response to Arguments
Applicant's arguments filed June 8th, 2021 have been fully considered but they are not persuasive. 
Applicant argues that combining the stationary elements of Brotto into the portable system of Horst would render the device of Horst unsatisfactory for its intended purpose, and that the combination of devices is improper. 
Emphasizing the portability aspect of Horst, Applicant argues that modifying Horst to incorporate multiple tools, a suction source, and multiple suction hoses would reduce the portability of the device, thereby rendering it unsatisfactory for its intended purpose. However, Horst specifically notes the possibility of a version of the system capable of connecting more than one tool at once (see Horst paragraph [0026]). Because Horst considers the use of multiple tools is present, the possibility of providing multiple suction hoses to accompany those tools would have been predictable to one of ordinary skill in the art. 
Applicant also attempts to distinguish Brotto as powered by a wired AC mains line in contrast to the batteries of Horst. Horst specifically notes that it is an improvement on the mains-powered devices found in the prior art (see Horst paragraphs [0006] and [0008]).
In response to applicant's argument that that the combination of elements from a stationary system and a portable system was improper, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As previously mentioned, Horst teaches that the power and cleaning system may be used with multiple tools. The teachings from Brotto of blast gates and multiple hoses are focused on using suction 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         




/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723